USCA11 Case: 21-13108     Date Filed: 08/31/2022       Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-13108
                   Non-Argument Calendar
                  ____________________

YELSON ARMAND RODRIGUEZ,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A206-801-904
                   ____________________
USCA11 Case: 21-13108        Date Filed: 08/31/2022     Page: 2 of 10




2                      Opinion of the Court                 21-13108


Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
        Yelson Rodriguez, a Honduran national proceeding with
counsel, seeks review of the Board of Immigration Appeals’ (BIA)
final order affirming the Immigration Judge’s (IJ) denial of his ap-
plication for asylum, withholding of removal, and relief under the
United Nations Convention Against Torture and Other Cruel, In-
human or Degrading Treatment or Punishment (CAT). He argues
that the BIA erred by affirming the IJ’s determination that his pro-
posed particular social group (PSG) lacked immutability and that
substantial evidence does not support the determination that he
failed to establish a nexus between that group and his asserted per-
secution. Consequently, he contends that the BIA erred by affirm-
ing the IJ’s determination that he failed to establish eligibility for
asylum. Next, he asserts that substantial evidence does not support
the BIA’s determination that he failed to establish eligibility for
withholding of removal. Finally, he argues that the BIA erred by
affirming the IJ’s denial of CAT relief. After careful review, we
deny Rodriguez’s petition for review in part and dismiss his peti-
tion in part.
                        I.     BACKGROUND

      Rodriguez is a citizen of Honduras. The Department of
Homeland Security served him with a Notice to Appear, charging
that he was removable under 8 U.S.C. § 1182(a)(6)(A)(i) for
USCA11 Case: 21-13108        Date Filed: 08/31/2022     Page: 3 of 10




21-13108               Opinion of the Court                         3

entering the United States as an undocumented immigrant without
being admitted or paroled. Rodriguez conceded removability as
charged.
        Rodriguez applied for asylum, withholding of removal, and
CAT relief. He asserted that strangers killed his brother in the
butcher shop he owned. Afterwards, he stated, he and his family
received death threats, and he was told that the strangers would
kill him if he did not leave. He contended that police in Honduras
were corrupt and did not offer any protection to citizens, and that
he feared that he could be killed like his brother.
       Rodriguez submitted exhibits in support of his application.
An article stated that his brother had been killed at the butcher shop
he owned by two unknown people and quoted an acquaintance as
stating that the crime could have been perpetrated due to a feud or
personal envy. In a written statement, Rodriguez asserted that he
witnessed the death of his brother and had to abandon his job due
to criminals sending him death threats and looking for him because
he was a witness and the brother of the deceased. His aunt stated
in a sworn declaration that her and Rodriguez’s family had been
persecuted since they owned a prosperous butcher shop and that
men threatened to murder the family members who worked at the
shop, resulting in the death of her son. His uncle stated in a sworn
declaration that their family was being persecuted due to envy.
       Additionally, Rodriguez submitted the 2013, 2016, and 2017
Honduras Human Rights Reports, which indicated that some po-
lice officers participated in organized crime, and that organized
USCA11 Case: 21-13108       Date Filed: 08/31/2022     Page: 4 of 10




4                      Opinion of the Court                21-13108

criminal groups committed violent crimes, murder, and torture
against the business community. And a State Department travel
warning stated that crime and violence were critically high in Hon-
duras and criminals operated with impunity throughout the coun-
try. Among other evidence, Rodriguez also submitted invoices,
birth and death certificates for his brother and cousin, an article
stating that his cousin had been shot, and several other affidavits
stating that he had left Honduras due to death threats.
       Rodriguez testified during the merits hearing, expounding
on the death of his brother and cousin, the threats he and his family
continued to receive following their deaths, the harassment that
the mother of Rodriguez’s children experienced after he fled to the
United States, and his beliefs as to why he and his family had been
targeted. Specifically, Rodriguez testified that the men had harmed
his family because he and his brother ran a profitable butcher shop.
He believed that his family members were harmed or threatened
because they were successful businesspeople. Rodriguez argued
that he belonged to a PSG consisting of members of the Rodriguez
family that worked at the butcher shop. He further contended that
the lack of protection from the police was akin to acquiescence.
       The IJ denied Rodriguez’s application in an oral decision and
made the following findings. The IJ determined that almost all of
Rodriguez’s testimony was credible, but that he did not show past
persecution or an objectively reasonable fear of future persecution.
Rodriguez’s proposed PSG was lacking in social distinction and par-
ticularity and was not immutable because his family members
USCA11 Case: 21-13108       Date Filed: 08/31/2022   Page: 5 of 10




21-13108              Opinion of the Court                       5

were not forced to be butchers. Rodriguez also did not meet his
burden of demonstrating that his family was a central reason for
the harm; instead, the harm appeared to result from the success of
the business, envy, anger, or a personal dispute. The IJ further
found that Rodriguez did not contact the police and did not estab-
lish that they were unwilling or unable to protect him, Rodriguez’s
case involved private criminal activity, and Rodriguez did not es-
tablish that he could not relocate. Accordingly, because he was un-
able to show eligibility for asylum, Rodriguez was not eligible for
withholding of removal. Nor did Rodriguez establish that the Hon-
duran government would torture him or acquiesce in his torture in
order to establish his eligibility for CAT relief.
       Rodriguez appealed the denial of his application to the BIA.
On appeal, Rodriguez argued that he qualified as a refugee because
he credibly testified and submitted evidence establishing that he
suffered past persecution by the men who killed his brother and
cousin because he was a member of his family who worked at the
butcher shop and he had a well-founded fear of future persecution.
He contended that he had established a valid PSG. Concerning
CAT relief, Rodriguez provided law on CAT claims and stated that
the issues on appeal included whether the IJ erred in concluding
that he failed to meet the requirements for CAT relief. He did not,
however, provide any argument supporting his claim for CAT re-
lief.
     In dismissing Rodriguez’s appeal, the BIA did not explicitly
adopt the IJ’s reasoning, and instead made the following
USCA11 Case: 21-13108       Date Filed: 08/31/2022    Page: 6 of 10




6                      Opinion of the Court                21-13108

determinations. Rodriguez had not established eligibility for asy-
lum. His PSG lacked immutability and, even if he had asserted a
valid PSG, he failed to establish that his membership in the group
was a central reason for his persecution. The IJ did not clearly err
by determining that his attackers were motivated by the success of
his business and envy, anger, or a personal dispute. Further, the
acts Rodriguez asserted were consistent with acts of private vio-
lence and merely showed that he was a victim of crime. And be-
cause he did not meet the standard for asylum, he was not entitled
to withholding of removal. Rodriguez had not demonstrated that
he would more likely than not be tortured upon removal to Hon-
duras, and there was insufficient evidence that his persecutors
acted with the requisite degree of state support or acquiescence.
Rodriguez timely appealed the BIA’s decision.
                 II.    STANDARDS OF REVIEW

       We solely review the BIA’s decision unless the BIA expressly
adopts the IJ’s decision or relies upon its reasoning, in which case
we review the adopted or relied-upon portions of the IJ’s opinion
and any part of the BIA decision where the BIA rendered its own
opinion. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir.
2009). In deciding whether to uphold a BIA opinion, we are limited
to the grounds upon which it relied. See NLRB v. U.S. Postal Serv.,
526 F.3d 729, 732 n.2 (11th Cir. 2008) (per curiam).
      We review legal conclusions, including whether a proposed
group constitutes a particular social group, de novo and factual
USCA11 Case: 21-13108           Date Filed: 08/31/2022   Page: 7 of 10




21-13108               Opinion of the Court                         7

findings for substantial evidence. Perez-Zenteno v. U.S. Att’y
Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Under the substantial
evidence standard, we view the evidence in the light most favora-
ble to the agency’s decision, draw all reasonable inferences in favor
of that decision, and must affirm the BIA’s decision unless the evi-
dence compels a contrary finding. Id.
                         III.      DISCUSSION

  A. Substantial Evidence Supports the Finding that Rodriguez
 Failed to Satisfy the Nexus Requirement for Asylum and With-
                        holding of Removal

        The Attorney General may grant asylum to a non-citizen
who meets the Immigration and Nationality Act’s definition of a
refugee. 8 U.S.C. § 1158(b)(1)(A). A refugee is a person who is (1)
outside the country of his nationality, (2) unable and unwilling to
return to that country, and (3) unable and unwilling to avail himself
of its protection (4) because of persecution or a well-founded fear
of persecution on account of his membership in a PSG. Id. §
1101(a)(42)(A). To qualify as a PSG, a group must (1) be defined
with particularity, (2) be socially distinct, and (3) share a common,
immutable characteristic that either cannot change or should not
be required to change because it is fundamental to the group mem-
bers’ identities. Perez-Zenteno, 913 F.3d at 1308–09.
      Importantly, the standards for both asylum and withholding
of removal “contain a causal element known as the nexus require-
ment.” Sanchez-Castro v. U.S. Att’y Gen., 998 F.3d 1281, 1286
USCA11 Case: 21-13108        Date Filed: 08/31/2022     Page: 8 of 10




8                      Opinion of the Court                 21-13108

(11th Cir. 2021). To satisfy this requirement, “[a]n applicant must
establish that a protected ground ‘was or will be at least one central
reason for persecuting the applicant.’” Id. A central reason is one
that “is ‘essential’ to the motivation of the persecutor.” Id. “In
other words, the [PSG] cannot play a minor role in the [applicant’s]
past mistreatment or fears of future mistreatment. That is, it can-
not be incidental, tangential, superficial, or subordinate to another
reason for harm.” Id. (internal quotation mark omitted). Evidence
that merely shows that a person has been the victim of crime or
private violence does not establish persecution based on a statuto-
rily protected ground. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258
(11th Cir. 2006) (per curiam).
        Here, assuming for the sake of argument that Rodriguez as-
serted a valid PSG of Rodriguez family members who work at the
butcher shop, substantial evidence supports the BIA’s determina-
tion that Rodriguez failed to show a nexus between that PSG and
his persecution. The evidence presented by Rodriguez supports
the BIA’s conclusion that the harm Rodriguez suffered was due to
the success of his business and envy, anger, or a personal dispute,
and that he had merely been a victim of crime or private violence.
For example, Rodriguez’s aunt submitted a sworn statement in
which she claimed that their family was targeted because of their
successful business, and Rodriguez’s uncle’s statement reflected his
belief that those who harmed the family were motivated by envy.
Substantial evidence in the form of testimony and other evidence
USCA11 Case: 21-13108       Date Filed: 08/31/2022     Page: 9 of 10




21-13108               Opinion of the Court                        9

thus supports the finding that the Rodriguez family suffered harm
because they owned and operated a successful business.
       We analyzed the nexus requirement in relation to a family-
based PSG in Sanchez-Castro v. United States Attorney General,
998 F.3d at 1283–84. There, an El Salvador native petitioned for
review of the denial of her asylum claim, in which she asserted that
gang members targeted her family based on the assumption that
her father’s work in the United States made her family wealthy. Id.
at 1283. We held that substantial evidence supported the finding
that she did not meet the nexus requirement because the gang tar-
geted her family in order to obtain funds, not because of any ani-
mus against her family. Id. at 1283, 1285–87. In doing so, we dis-
tinguished persecution of a family because of membership in the
family from persecution of a family for some other, tangential rea-
son: “[W]e distinguish persecution of a family as a means to an un-
related end from persecution based on animus against a family per
se. Where a gang targets a family only as a means to an end, the
gang is not acting because of who that family is; the identity of the
family is only incidentally relevant.” Id. at 1287 (internal citation
omitted).
       As in Sanchez-Castro, the record here does not compel a
finding that any persecution Rodriguez has suffered or fears is “be-
cause of” his familial ties. Substantial evidence therefore supports
the BIA’s no-nexus determination. And, because this no-nexus
finding is dispositive of both of his asylum and withholding of re-
moval claims, we agree with the BIA that Rodriguez is ineligible
USCA11 Case: 21-13108       Date Filed: 08/31/2022     Page: 10 of 10




10                     Opinion of the Court                 21-13108

for either form of relief. See id. at 1286 (“[A]n applicant who is
ineligible for asylum is necessarily ineligible for withholding of re-
moval.”).
     B. Rodriguez Failed to Exhaust His Claim for CAT Relief
        We review questions of our subject matter jurisdiction de
novo. Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016).
If a petitioner fails to assert an issue before the BIA by not raising
the core issue or the discrete arguments he advances on appeal, he
has failed to exhaust his administrative remedies, and we lack juris-
diction to review the unexhausted issue even if the BIA addressed
the question sua sponte. Id. at 800; Amaya-Artunduaga v. U.S.
Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir. 2006) (per curiam).
While a petitioner need not use precise legal terminology, conclu-
sory statements or mere passing references do not satisfy this re-
quirement. Jeune, 810 F.3d at 800. We are obligated to sua sponte
raise our lack of jurisdiction. See Univ. of S. Ala. v. Am. Tobacco
Co., 168 F.3d 405, 410 (11th Cir. 1999).
        Here, while Rodriguez stated the applicable law for CAT re-
lief, he did not put forth any arguments as to why he should be
entitled to such relief and thus failed to exhaust his CAT relief ar-
gument below. See Jeune, 810 F.3d at 800 (“[T]o exhaust a claim
before the BIA, it is not enough that the petitioner has merely iden-
tified an issue to that body.”). We therefore dismiss Rodriguez’s
petition solely as to this issue.
       DENIED IN PART; DISMISSED IN PART.